By the Court. This action was on a covenant of seizin in a deed of real estate. The deed was executed by husband and wife and the covenant was in form by both; probably through the carelessness of the conveyancer. The complaint was • against the husband alone, alleging that the wife joined only to release her dower. The defendant demurred. The special term overruled the demurrer.
Properly the property was not the separate estate of the wife. *43The covenant did not bind her personally. The allegations of the complaint were sufficient to negative any presumption, if there were any presumption, that this was a covenant as to the separate estate of the wife.
The order should be affirmed with costs. Defendant to be allowed to answer in twenty days after service of copy of this order on payment of the costs of the order overruling and of this appeal.

Order affirmed.